Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145644                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  ARCHIE A. VAN ELSLANDER,                                                                                 Mary Beth Kelly
            Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                      Justices

  v                                                                 SC: 145644
                                                                    COA: 301822
                                                                    Oakland CC: 03-051583-CZ
  THOMAS SEBOLD & ASSOCIATES, INC.,
  HOME INSPECTIONS NORTH, INC., and
  LINCOLN WOOD PRODUCTS, INC.,
           Defendants,
  and
  DANIEL S. FOLLIS and MARY ELIZABETH
  FOLLIS,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 28, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., concurs in the denial of leave but would reinstate the trial court’s
  award of attorney fees and costs and bring an end to this protracted litigation.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
           t1015                                                               Clerk